Citation Nr: 0802359	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  03-15 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to the service-connected pes 
planus.  

2.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to the service-connected pes 
planus.  

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected pes 
planus.  

4.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the service-connected pes 
planus.  

5.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to the service-connected pes 
planus.  

6.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the service-connected pes 
planus.  

7.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected pes 
planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active service in the Air Force from July 
1951 to December 1952.  Prior to that active service, the 
veteran served in the Army National Guard from May 1948 to 
December 1948.  He reportedly served in the Army National 
Guard from 1949 to 1951, but such service was not verified by 
that agency.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating action.  

In June 2005, the Board issued a decision reopening the 
previously denied claim of service connection for a right 
ankle disorder as secondary to the service-connected pes 
planus (originally denied by the Board in a November 1988 
decision).  

The Board's action remanded that issue, and the other issues 
identified on the title page, to the RO for further 
development.  

In January 2008, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative for advancement of 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have current bilateral 
ankles, bilateral knees, bilateral hips and low back 
conditions that are caused or aggravated by his service-
connected pes planus.  



CONCLUSIONS OF LAW

1.  The veteran does not have a right ankle disability that 
is proximately due to or the result of his service-connected 
pes planus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2007).  

2.  The veteran does not have a left ankle disability that is 
proximately due to or the result of his service-connected pes 
planus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2007).  

3.  The veteran does not have a right knee disability that is 
proximately due to or the result of his service-connected pes 
planus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2007).  
 
4.  The veteran does not have a left knee disability that is 
proximately due to or the result of his service-connected pes 
planus.   38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2007).  

5.  The veteran does not have a right hip disability that is 
proximately due to or the result of his service-connected pes 
planus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2007).  

6.  The veteran does not have a left hip disability that is 
proximately due to or the result of his service-connected pes 
planus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2007).  

7.  The veteran does not have a low back disability that is 
proximately due to or the result of his service-connected pes 
planus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In October 2001, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that to establish 
secondary service connection, the evidence must show evidence 
of the claimed physical or mental condition and a 
relationship between the claimed condition and the service-
connected condition.  

The letter advised the veteran that VA would make reasonable 
efforts to get evidence necessary to support the claim, 
including records from other Federal agencies, but that it 
was still the veteran's responsibility to support the claim 
with appropriate evidence.

The veteran had ample opportunity to respond prior to the 
March 2002 rating decision on appeal.  The Board accordingly 
finds that the veteran has received notice of the elements 
required to support his claim, and that he was been afforded 
ample opportunity to submit such information and evidence.  

The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  

As explained, all the first three content-of-notice 
requirements have been met in this appeal.  

Neither the RO nor the Appeals Management Center (AMC) 
specifically invited the veteran to provide any evidence in 
his possession that pertains to the claims.  However, the 
Board finds that the requirement was constructively met.  

As explained, the veteran was advised of the evidence 
necessary to support his claim, and the veteran was advised 
by the rating decision, Statement of the Case, and 
Supplemental SOCs (SSOCs) of the evidence received and 
considered by VA.  

The Board accordingly finds that the veteran was 
constructively advised to submit any evidence in his 
possession not already of record relevant to the claims on 
appeal, which satisfies the fourth content-of-notice 
requirement of Pelegrini.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran until before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after such notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC issued the veteran a letters in March 2007 that 
advised him of the fourth and fifth Dingess elements (degree 
of disability, and effective date pertaining to the 
disability.  There is accordingly, there is no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the claims for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained.  

The veteran has been afforded appropriate VA medical 
examinations.  As noted in more detail hereinbelow, the 
veteran was afforded VA examination in January 2006 and April 
2007 specifically to resolve whether the claimed disorders of 
the ankles, knees, hips and lower back were due to or 
aggravated by the service-connected pes planus.  The veteran 
does not contend, and the file does not show, that the 
examinations were inadequate for rating purposes.  

As the issue on appeal is service connection, the current 
severity of the claimed disorder is not in contention, and 
the passage of several years since that examination is not 
material to the adjudication of the appeal.  The Board 
accordingly finds no reason to remand for further 
examination.  

The veteran has also been advised of his right to appear and 
offer testimony at a hearing before the RO's hearing officer 
and/or before the Board, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for secondary 
service connection herein decided.  


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2002); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran is service-connected for pes planus, rated as 30 
percent disabling from May 1, 1986 and currently rated as 50 
percent disabling from June 28, 2001.  He contends that his 
current disabilities of the ankles, knees, hips and low back 
are due to or aggravated by the pes planus.  

VA medical treatment records beginning in June 1986 show 
extensive treatment of the veteran's right ankle.  A VA 
treatment note in June 1987 assessed "recurrent sprains 
secondary to mechanical problems associated with longstanding 
pes planus" but the Board's decision in November 1988 
concluded that there was no evidence of a causal relationship 
between the right ankle disorder and the pes planus.  

The VA X-ray studies of the lumbosacral spine in December 
1986, February 1989 and August 1989 showed progressive 
scoliosis, fused sacroiliac joints, and narrowing of the 
sacroiliac joints, bilaterally.  

The VA X-ray studies of the knees in November 1989 showed 
minimal narrowing of the medial compartment of the right knee 
but were otherwise normal.   

The veteran had a VA examination of the feet in June 1997 
when the examiner, PH, a VA physician, diagnosed ankle 
deformity, bilateral knee complaints, bilateral hip pain, and 
low back pain with history of L5-S1 disc and L5 
radiculopathy, all of questionable etiology.  Dr. PH deferred 
comment regarding whether the joint disorders were secondary 
to pes planus pending evaluation of current X-rays.  

Later in June 1997 the veteran had a VA joints examination by 
Dr. HNS, another VA physician.  The veteran described service 
in the National Guard from 1944 to 1946, in the Army from 
1946 to 1950, and in the Air Force from 1950 to 1954.  The 
veteran alleged injuries as a paratrooper.  Dr. HNS performed 
an examination, including X-ray studies of the knees, ankles 
and hips that revealed mild wear changes without gross 
arthritis.  

An Addendum opinion in July 1997, signed by Dr. PH and 
another person (signature illegible), states that there was 
no known association between the veteran's foot problems and 
his ascendant joint problems.  

The veteran had a VA rheumatology consultation in November 
1997 to resolve whether his longstanding joint pain was due 
to osteoarthritis or rheumatoid arthritis.  The veteran 
reported having fractured both ankles in service and 
continuing ankle pain since that time, and reported onset of 
generalized joint pain in the knees, hips, shoulders, elbows, 
and hands beginning in his 50's.  

The veteran reported that his condition had been variously 
diagnosed as traumatic arthritis, osteoarthritis and 
rheumatoid arthritis.  Following clinical examination, 
including a battery of diagnostics, the examiner diagnosed 
sero-negative rheumatoid arthritis.  

However, subsequent VA rheumatology clinic notes characterize 
the veteran as having both rheumatoid and degenerative 
arthritis, or as having rheumatoid arthritis with underlying 
degenerative arthritis.  

The file contains an April 2002 letter from Dr. PDB, a 
private podiatrist, stating that the veteran's "years of 
paratrooping during the Korean War" could have caused both 
his severe flat feet and also caused arthritis in the other 
joints of the lower extremities as well.  

A subsequent undated letter from Dr. IEH, a private physician 
of unidentified specialty, endorses the opinion of Dr. PBD 
and states an opinion that the veteran's present pain in 
knees, back and hips was directly related to and probably 
aggravated by service as a paratrooper in the United States 
Army.  

(The Board notes parenthetically at this point that, on 
numerous occasions, the veteran informed VA and non-VA 
medical personnel that he had fractured one or both ankles 
while serving as an Army paratrooper in the 82nd Airborne 
Division.  He also reported that the ankle pain was residual 
to a "war injury."  The veteran is documented to have 
served in a non-airborne unit of the Alabama Army National 
Guard from May-December 1948.  There is no documentation that 
the veteran ever received training as an Army parachutist, or 
served in any Army airborne unit, or served in combat, or had 
any ankle injuries in military service.  Further, the veteran 
has had numerous VA X-ray studies of the right ankle, none of 
which showed evidence of fracture.)  

The file contains an October 2002 letter from the veteran's 
wife stating that his bilateral foot disorder had affected 
not only his ability to walk but also his ankles, knees, hips 
and lower back as well.  The veteran's wife stated that in 
her opinion the veteran's entire lower extremity problems 
were caused by the service-connected flat feet.  

A letter from acquaintance JAT, dated in November 2002, 
states that she observed the veteran to wear a brace and to 
have difficulty walking, sitting or rising from a sitting 
position; JAT stated that the veteran's difficulty seemed to 
have become worse over the years and to affect not only his 
feet but the lower extremities from his back to his feet.  

The veteran had a VA examination of the joints in April 2003 
for the specific purpose of determining whether his left knee 
and low back problems were associated with military service.  
The examiner, Dr. WAA, diagnosed rheumatoid arthritis and 
stated an opinion that there was no relationship between the 
veteran's current multiple joint problems and his military 
service.  

However, a July 2003 VA podiatry clinic note by Dr. RJR, a VA 
podiatrist, states that the veteran's pes planus and 
idiopathic chronic bilateral foot pain were secondary to 
compensation of the more proximal joints of the subtalar, 
ankle, knee and hip, which was also causing fatigue and 
further aggravation of the degenerative joint disease of the 
peripheral joints.  

A September 2003 letter from Dr. RJR states that he was 
currently treating the veteran's longstanding chronic foot 
pain.  Dr. RJR stated that the veteran's knee pathology was 
aggravated by his bilateral pes planus.  Specifically, the 
veteran's inability to control the pes planus had resulted in 
the use of a double upright brace to prevent further 
deterioration of the ankle and knee cartilage, with the 
associated inflammation of the lower back.  

Inflammation was also associated with the subtalar joint, 
ankle joint and bilateral hip joints, subsequent to the 
alteration of gait.  The necessary compensation for that pain 
resulted in additional deterioration of the above-mentioned 
joints, causing additional discomfort and resulting in 
further compensation leading to the chronic pain scenario.  

The veteran had a VA examination of the joints in January 
2006 by VA physician Dr. HNS specifically to determine 
whether the pes planus had affected the ankles, knees and 
back.  Dr. HNS reviewed the claims file and noted the 
veteran's documented medical history.  Dr. HNS noted the 
veteran's subjective medical complaints and subjective 
history, including that he had served as an Army paratrooper 
from 1944 to 1949 and had sprained his ankles while 
parachuting.  Dr. HNS also performed a clinical examination, 
including X-ray studies, and noted his observations in 
detail.  

Dr. HNS diagnosed current moderate bilateral pes planus; 
splaying of both forefeet; severe rotary scoliosis involving 
the thoracic and lumbar regions with right rib hump 
(congenital); advanced bilateral generalized atherosclerosis 
with peripheral arterial insufficiency; mild bilateral hallux 
valgus; osteoporosis; minimal degenerative joint disease of 
the first metaphalangeal joints, bilaterally; degenerative 
joint disease of both hips, age-related; and exogenous 
obesity with severe deconditioning.  

Dr. HNS stated an opinion that the moderate pes planus, which 
equally affected both feet, had not caused or aggravated 
deficits in the ankles, knees, hips or thoracic or lumbar 
spine.  Further, the other changes in the veteran's feet 
could not be attributed to pes planus, but rather were 
related to age, lifestyle and congenital predisposition.  

Thereafter, in response to the Board's remand, Dr. HNS once 
again examined the veteran in April 2007.  Dr. HNS again 
reviewed the claims file.  The veteran asserted that he had 
entered the military during World War II and had seen combat, 
that he had transferred to the Air Force and was trained as a 
pilot, and that he was injured when his aircraft was shot 
down in Korea, resulting in hospitalization for more than one 
year.  

Dr. HNS noted the veteran's subjective report of his history 
and symptoms, as well as the documented medical history.  Dr. 
HNS performed a clinical examination of the veteran and noted 
his observations in detail.  The diagnosis was identical to 
that in January 2006, with the addition of chronic ankle pain 
of the right ankle with status post decompression of the 
sinus tarsi in 1988.  

Dr. HNS again stated an opinion that the pes planus had not 
caused deficits in the ankles, knees, hips or lumbar spine.  
The veteran had claimed right ankle injury in an undocumented 
parachute jump, and indeed scoliosis in the thoracic and 
lumbar areas may have predisposed the veteran to easy strains 
and aggravation during parachute jumps.  

Current stress views of both ankles revealed no instability.  
The degenerative changes obviously present in the hips, 
ankles and knees were roughly equal and symmetrical without 
evidence of local trauma and were thought to be related to 
age, lifestyle, work history and hereditary predisposition 
and not to the bilateral flat foot condition.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

The evidence above shows that the veteran is service 
connected for pes planus and has diagnosed disorders of the 
ankles, knees, hips and lower back.  Accordingly the first 
two elements of secondary service connection - evidence of a 
service-connected disability and medical evidence of the 
claimed secondary disorders - are met.  

However, the record reflects conflicting medical opinions as 
to whether there is a medical nexus between the service-
connected pes planus and his claimed disorders of the ankles, 
knees, hips and back.  

Supportive of the veteran's claims are the VA treatment note 
in June 1987 assessing "recurrent sprains secondary to 
mechanical problems associated with longstanding pes planus 
" and the opinions by VA podiatrist RJR in July 2003 and 
September 2003 asserting that pes planus caused or aggravated 
the claimed joint disorders.   

Conversely, the following opinions argue against such a 
relationship: the VA medical examination by Dr. PH in June 
1997, with July 1997 addendum opinion, finding no known 
association between the veteran's foot problems and his 
ascendant joint problems, and the VA examinations and 
opinions by Dr. HNS in January 2006 and April 2007 
specifically denying any causation or aggravation of the 
claimed joint disorders by the service-connected pes planus.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson, 2 Vet. App. at 618; Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  

In this case, for reasons explained hereinbelow, the Board 
finds that the opinion of VA medical examiners PH and HNS - 
that the veteran's claimed joint disorders were not caused or 
aggravated by the service-connected pes planus - is the most 
probative evidence on the question of medical nexus.  

First, the June 1987 VA treatment note is clearly labeled as 
an "assessment" and is clearly intended to support ongoing 
clinical evaluation and treatment.  There is no indication 
that it is intended to be either a definitive diagnosis or a 
definitive opinion regarding etiology.  

Second, Dr. RJR is shown to be a Doctor of Podiatry (DPM), 
whereas Drs. PH and HNS are shown to be Doctors of Medicine 
(MD).  Dr. RJR is accordingly within his sphere of expertise 
in assessing the veteran's foot problems, but is less 
qualified than an MD in assessing ankle, knee, hip or back 
disorders.  A medical professional is not competent to opine 
as to matters outside his scope of expertise.  LeShore v. 
Brown, 8 Vet. App. 406 (1995) citing Layno v. Brown, 6 Vet. 
App. 465, 469 (1995).  

Third, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

In this case, both Dr. RJR on the one hand, and Drs. PH and 
HNS on the other hand, supported their respective opinions 
with detailed clinical rationale.  However, Drs. PH and HNS 
both reviewed the complete medical record, but there is no 
indication that Dr. RJR did so.  

The Board must accordingly find that the opinions of Drs. PH 
and HNS are more probative than the opinion of Dr. RJR, first 
because Dr. RJR was not within his sphere of medical 
expertise, and second because Drs. PH and HNS had the benefit 
of review of the veteran's entire treatment record and claims 
history.  

The Board has considered the opinions of Drs. PDB and IEH, 
which ascribe the veteran's joint disorders to injuries as a 
paratrooper.  These opinions neither support nor contradict a 
claim for secondary service connection.  However, as they 
appear to support a claim for direct service connection they 
must be considered by the Board.  

The opinions of Drs. PDB and IEH clearly rely on the veracity 
of the veteran's account of having been injured while serving 
as an Army paratrooper.  However, neither the in-service 
injuries cited by the veteran nor the service itself are 
supported by the evidence of record.  

A mere transcription of lay history, unenhanced by any 
additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore 8 Vet. App. 
at 409; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

Further, neither Dr. PBD nor Dr. IEH provided any clinical 
rationale for the conclusion that in-service trauma could 
have caused the current joint disorders.  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  In fact, a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

Finally, the Board notes that the opinions of Drs. PBD and 
IEH are contradicted by the April 2003 opinion of VA examiner 
Dr. WAA, who stated an opinion that there was no relationship 
between the veteran's current multiple joint problems and his 
military service.  

WAA reviewed the claims file, examined the veteran, and 
provided a clinical rationale for his opinion.  For these 
reasons, WAA's opinion is the more probative on the subject 
of direct service connection.  

In addition to the medical evidence, the Board has considered 
assertions advanced by the veteran - that his disorders of 
the ankles, knees, hips and lower back - are related to his 
service-connected pes planus.  

The veteran is certainly competent to describe his own 
symptoms, including pain.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, as he is a layperson not shown to possess the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether there is a medical relationship between his 
claimed disorders and his service-connected disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Similarly, the Board acknowledges the lay statements from the 
veteran's wife and from acquaintance JAT attesting to the 
veteran's observed symptoms and to the wife's belied that the 
veteran's claimed joint disorders are attributable to his pes 
planus.  

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu, 2 Vet. App. at 
494.  However, as noted above, laypersons are not competent 
to render a probative opinion on a medical matter, such as in 
this case the etiology of the veteran's claimed disorders of 
the ankles, knees, hips and lower back.  

Under these circumstances, the Board finds that the claim of 
service connection for disorders of the ankles, knees, hips 
and low back, to include as secondary to the service-
connected pes planus, must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 



ORDER

Service connection for a right ankle disorder as secondary to 
the service-connected pes planus is denied.  

Service connection for a left ankle disorder as secondary to 
the service-connected pes planus is denied.  

Service connection for a right knee disorder as secondary to 
the service-connected pes planus is denied.  

Service connection for a left knee disorder as secondary to 
the service-connected pes planus is denied.  

Service connection for a right hip disorder as secondary to 
the service-connected pes planus is denied.  

Service connection for a left hip disorder as secondary to 
the service-connected pes planus is denied.  

Service connection for a low back disorder as secondary to 
the service-connected pes planus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


